Exhibit 10.4

FIRST AMENDMENT TO SEVERANCE AGREEMENT

This First Amendment (the “Amendment”) effective as of September 19, 2008 to the
Severance Agreement, dated as of April 6, 2007 (the “Agreement”), between Nobel
Learning Communities, Inc., a Delaware corporation, (“Nobel Learning”), and
Jeanne Marie Welsko (Executive”).

Background

Executive is a member of Nobel Learning’s senior leadership team and is expected
to be actively involved in executing Nobel Learning’s plans for continued growth
and success.

In an effort to acknowledge Executive’s important role in this process and to
provide Executive with a degree of income and benefit protection in the event
[his/her] employment is terminated, Executive and Nobel Learning entered into
the Agreement.

Executive and Nobel Learning are amending the Agreement to conform the Agreement
to the original intent of the parties.

All capitalized terms not defined herein shall have the meaning set forth in the
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, Nobel
Learning and Executive hereby agree as follows:

1. Section 3(i) of the Agreement, “Limitation on Benefits Contingent Upon Change
in Control,” is hereby deleted in its entirety.

2. All of the other terms and conditions of the Agreement, not inconsistent with
the terms of this Amendment, shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned have executed this Amendment the date and
year first written above.

 

NOBEL LEARNING COMMUNITIES, INC. By  

/s/ George Bernstein

Name:   George Bernstein Title:   President and CEO

EXECUTIVE

/s/ Jeanne Marie Welsko

Print Name:   Jeanne Marie Welsko